Citation Nr: 0920713	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of reduction of the Veteran's service-connected 
disability compensation due to incarceration.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from August 1945 to March 
1949 and from September 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran's substantive appeal in this case was received in 
January 2008.  The Veteran raised a question of whether he 
received the proper amount of benefits for the period from 
January 2006 to January 2007.  He has maintained that he last 
received a VA disability compensation check in December 2005.

The issue regarding whether the Veteran has received the 
proper amount of payments for the period in question is not 
before the Board on appellate review.  The issue is referred 
to the RO for such further development, to include an audit 
of the Veteran's payments, as may be required.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was sentenced for a felony conviction on 
November 16, 2006.  He was given a five year prison sentence.

2.  The Veteran was confined as result of his prison sentence 
on December 13, 2006.  

3.  On February 12, 2007, the Veteran was incarcerated in a 
state prison system for conviction of a felony and the term 
of his incarceration exceeded 60 days.

CONCLUSIONS OF LAW

1.  The reduction of the Veteran's disability compensation 
benefits, effective from January 16, 2007, due to 
incarceration for a felony conviction, was not proper.  
38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 
3.665 (2008).

2.  The reduction of the Veteran's disability compensation 
benefits, effective from February 12, 2007, due to 
incarceration for a felony conviction was proper.  
38 U.S.C.A. § 5313; 38 C.F.R. §§ 3.103, 3.105, 3.665.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran was granted entitlement to a total disability 
evaluation based on individual unemployability (TDIU) in 
March 1999.  The effective date for the award was October 30, 
1998.

The Veteran submitted a Standard Form 1199A, Direct Deposit 
Sign-Up Form, providing an address in Lake City, Florida, in 
March 2004.  

Associated with the claims folder is a March 2006 letter from 
the RO to the Veteran at the address provided in 2004.  The 
RO advised the Veteran that benefit payments were to be 
suspended because checks mailed to the address provided were 
being returned.  The letter itself was returned to the RO in 
April 2006 with a notation that it was not deliverable as 
addressed.  

The RO obtained information that the Veteran was considered 
to be a fugitive felon due to an outstanding warrant that was 
dated in September 2005.  The RO wrote to the Veteran at his 
Lake City address in November 2006.  The Veteran was advised 
that it was proposed to terminate his benefits until the 
warrant was cleared by arrest or otherwise.  The letter was 
returned to the RO as undeliverable as addressed and not able 
to be forwarded in November 2006.  

The RO issued a decision to suspend the Veteran's disability 
compensation payments in January 2007.  The suspension was 
based on the Veteran's fugitive felon status.  The letter was 
sent to the same address as the two previous letters in March 
and November 2006, respectively.  The decision letter was 
returned as addressee unknown and unable to forward in 
February 2007.

The RO developed evidence that the Veteran was incarcerated 
in February 2007.  The information showed that the Veteran 
was sentenced as of November 16, 2006, for an offense 
committed on October 25, 2005.  The information further 
informed that the Veteran was serving a five year sentence.  
The Veteran was incarcerated as of December 13, 2006.  

The RO wrote to the Veteran in February 2007.  The letter 
informed the Veteran that it was proposed to reduce his 
compensation payments because of his incarceration following 
conviction of a felony.  The Veteran was advised that his 
compensation would be reduced to a 10 percent level effective 
from January 16, 2007, the 61st day of incarceration 
following conviction of a felony.  The Veteran was given 60 
days to respond to the proposed reduction.

The Veteran responded in March 2007.  He said this was the 
first opportunity to respond to VA as he had not had any 
envelopes or stamps, or money to buy them, since December 
2005.  He noted that he was a 100 percent disabled veteran 
and that his payments had been mailed to a box number in Lake 
City.  He said the last check he had received was in December 
2005.  He stated that, if VA had evidence of other checks 
having been signed after that date, the signatures were 
forged.  He reported he was divorced in 2006 and that his 
wife should have notified VA at that time.  The Veteran also 
said he was treated with morphine for back pain at the time 
of his driving under the influence (DUI) offense.  He also 
said he had not been able to notify VA and that VA may have 
tried to contact him but that his mail was being held at the 
main post office in Lake City.  

The RO wrote to the address provided by the Veteran in his 
response in April 2007.  He was asked to provide evidence of 
his divorce otherwise the RO would remove his spouse from his 
award effective from January 1, 2006.  The Veteran responded 
with a change of address and information in April 2007.  He 
provided information so that his proposed reduced payment of 
$115 per month could be sent to an account.  He also said 
that he believed his divorce was final in May 2006.  He 
repeated that his last VA check was received in December 
2005.  

Associated with the claims folder is a Report of Contact 
dated May 8, 2007.  The information reported was that the 
outstanding warrant for the Veteran was cleared by his arrest 
on December 27, 2005.

The RO notified the Veteran of the reduction of his monthly 
compensation in May 2007.  The effective date for his 
reduction of payments due to his incarceration was 
established as January 16, 2007.

The Veteran's notice of disagreement (NOD) was received in 
May 2007.  He challenged the authority to reduce his payments 
based on his incarceration and asked for a copy of 38 C.F.R. 
§ 3.665.

The RO issued a statement of the case (SOC) in December 2007.  
The SOC included the provisions of 38 C.F.R. § 3.665.  The 
Veteran's substantive appeal was received in January 2008.  
The Veteran referenced two subsections of 38 C.F.R. § 3.665, 
(k) and (m) that are not applicable to the current issue.  
Subsection (k) refers to the payment of retroactive awards.  
There are no such awards at issue in this case.  Subsection 
(m) relates to situations where a conviction has been 
overturned on appeal.  There is no evidence of the Veteran's 
conviction having been overturned.  His protestations that he 
was convicted of a crime he never committed do not suffice to 
terminate the withholding of his compensation.  If, at a 
future date, the Veteran's conviction is overturn, he will be 
able to take full advantage of 38 C.F.R. § 3.665(m) in 
obtaining any past due benefits.  



II.  Analysis

Under 38 C.F.R. § 3.665(a) (2008), any person who is 
incarcerated in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation in excess of the amount specified in 38 
C.F.R. § 3.665(d) (2008) beginning on the 61st day of 
incarceration.  Under this section, a veteran who has a 
combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5313 (West 2002).  For 
purposes of 38 C.F.R. § 3.665, a felony is any offense 
punishable by death or imprisonment for a term exceeding one 
year, unless specifically categorized as a misdemeanor under 
the law of the prosecuting jurisdiction.  

However, VA must notify the Veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h) (2008).

The Veteran was in receipt of TDIU benefits, or payments at 
the 100 percent rate, since October 1998.  In February 2007, 
VA obtained information that the Veteran was incarcerated, 
effective December 13, 2006, for a felony conviction 
involving a DUI charge.  The Veteran does not dispute that he 
was incarcerated on that date.

A February 2007 VA letter clearly notified the Veteran of the 
proposed reduction of compensation benefits due to 
incarceration.  He was given 60 days to respond to the 
letter.  The letter was sent to the same address other RO 
letters had been sent but returned as undeliverable.

The Veteran responded to the RO in March 2007.  He did not 
deny his conviction or his incarceration.  In fact, he 
provided information for the forwarding of his reduced 
payment to a bank account.  

The Veteran's benefits were reduced to an amount equivalent 
to a 10 percent evaluation effective January 16, 2007.  The 
RO calculated this date as the 61st day of incarceration.  
However, this is not correct.  The date appears to have been 
calculated from the date of sentencing, November 16, 2006, 
rather than the reported date of confinement of December 13, 
2006.  Thus, the Veteran's benefits were terminated 
approximately one month early.  

The evidence of record establishes the date of confinement as 
December 13, 2006.  The 61st day after that date would be 
February 12, 2007.  The Veteran's benefits should be restored 
for the period from January 16, 2007 to February 11, 2007.  
The proper date for reduction of his disability payments is 
February 12, 2007.

In summary, the Veteran was convicted of a felony offense and 
sentenced to a five year prison sentence in November 2006.  
He was given notice of a proposed reduction of his disability 
compensation benefits due to his incarceration and given the 
opportunity to respond.  He acknowledged the proposed 
reduction and provided information on where to send the 
reduced payment.  The final decision to reduce his monthly 
benefits was made in May 2007.

The reduction of payments for incarcerated felons is required 
by law and the reduction is clearly warranted in this case.  
The RO incorrectly established the effective date for the 
reduction as January 16, 2007, based on a calculation of the 
61st day from the date of sentencing rather than the actual 
date of confinement.  The correct effective date for the 
reduction is February 12, 2007.

Finally, in deciding this case, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA) for possible 
application.  The issue in this case requires a finding that 
the Veteran was incarcerated for more than 60 days as a 
result of a conviction for a felony offense.  The question of 
a substantiated claim for benefits is not at issue.  The 
evidence of the Veteran's conviction for a felony is 
unequivocal as are the dates involved.  Thus the case turns 
on the application of 38 U.S.C.A. § 5313 and 38 C.F.R. 
§ 3.665.  As such, the United States Court of Appeals for 
Veterans Claims (Court), has held that the duties to assist 
and notify under the VCAA are not applicable.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-149 (2001).


ORDER

From January 16, 2007, to February 11, 2007, the reduction of 
the Veteran's service connected compensation, due to 
incarceration, was improper and those benefits should be 
restored.  

From February 12, 2007, the reduction of the Veteran's 
service connected compensation, due to incarceration, is 
proper.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


